Case 2:20-cr-00083-Z-BR Document 247 Filed 04/22/21 Page 1of1 PagelD 726

IN THE UNITED STATES DISTRICT COURT = [__US.bisiRicrcouRT

FOR THE NORTHERN DISTRICT OF TEXAS = | SORTIERN DISTRICT OF TEXAS |

AMARILLO DIVISION | —— |

| | APR 2.2 20021 | |

UNITED STATES OF AMERICA | CLERK.US. DISTRICT C RO}
| CLI N ». DISTRICT COUR |

| DY ag aie! , |

Deputy Xx _ |

Plaintiff,
V. 2:20-CR-83-Z-BR-(3)

JESUS ALONZO VASQUEZ BURCIAGA

LN Lr Lr Lr Lr Lr? Lr Lr? LO

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On April 5, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Jesus Alonzo Vasquez Burciaga filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report
and Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by
the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of
Defendant Jesus Alonzo Vasquez Burciaga was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Jesus Alonzo Vasquez Burciaga; and ADJUDGES Defendant Jesus Alonzo
Vasquez Burciaga guilty of Count One of the Second Superseding Indictment in violation of 18 U.S.C.

§ 1955. Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, April Z7 2021.

 

MAPTHEW4. KACSMARYK
UNITED STATES DISTRICT JUDGE

 
